Citation Nr: 1503900	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-24 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2010 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received from the Veteran's representative in December 2010, the request was withdrawn.  

The Veteran had also initiated an appeal of the denial of service connection for tinnitus.  A June 2010 rating decision granted service connection for tinnitus, rated 10 percent, effective December 26, 2007.  Consequently, that matter is not before the Board.  


FINDING OF FACT

The Veteran did not have a hearing loss disability prior to his entry into service; his current hearing loss disability manifested in service and persisted.  


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability have been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On July 1959 service enlistment examination, the Veteran indicated a history of ear trouble; it was noted that he had mumps as a child with sequelae of difficulty hearing in high frequency.  However, the objective evidence of record shows that the Veteran's hearing was normal upon enlistment.  Clinical evaluation of the Veteran's ears was normal, whisper and spoken voice test scores were 15/15 for each ear, and he was assigned an H-1 hearing profile.  Accordingly, the Board finds that the presumption of soundness has not been rebutted.  

The analysis proceeds to consideration of service connection on a direct basis.  The Veteran has a hearing loss disability which was diagnosed on April 2008 VA examination.  Based on his military occupational specialty as a heavy weapons infantryman, it may reasonably be conceded that he had exposure to noise trauma in service.  The Veteran asserts that he had hearing loss in service that persisted thereafter.  The Board finds no reason to doubt his account.  Notably, his service treatment records show that he complained of hearing loss in November 1961, when he was evaluated for complaints of difficulty hearing commands for the over the prior 4-6 months.  Audiometry at the time revealed puretone thresholds of 40 decibels or greater at 3000 and 4000 Hz frequencies in each ear.  Furthermore, on May 1962 service separation examination, audiometry revealed that he had puretone thresholds of 40 decibels or greater at 4000 Hz in the right ear and at 2000 Hz in the left ear.  Although the April 2008 VA examiner's opinion indicates that the Veteran's current hearing loss disability was not incurred in or aggravated by his service, the rationale for the opinion is not supported by the evidence; that the Veteran's hearing loss preexisted service.  As discussed above, the Board has found that the Veteran had normal hearing on enlistment.  Resolving remaining reasonable doubt in the Veteran's favor, as required by the law (see 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102), the Board concludes that the evidence reasonably shows that the Veteran's hearing loss disability became manifest in service and has persisted, and that service connection for such disability is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


